 

Exhibit 10.2

 

AMENDMENT NO. 2 TO THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND
SYNDICATED FACILITY AGREEMENT

 

AMENDMENT NO. 2 dated as of December 19, 2019 (this “Amendment”), in respect of
the Third Amended and Restated Credit Agreement and Syndicated Facility
Agreement dated as of June 25, 2019 (as amended by that certain Amendment No. 1
to the Third Amended and Restated Credit Agreement and Syndicated Facility
Agreement, dated as of December 13, 2019) and as may be further amended,
restated, amended and restated, modified or supplemented from time to time, the
“Credit Agreement”), among Owens-Brockway Glass Container Inc., a Delaware
corporation, O-I Operations (Australia) Pty Limited, ABN 94 004 230 326, a
limited liability company incorporated under the laws of Australia, OI European
Group B.V., a private company with limited liability organized under the laws of
the Netherlands with its registered offices (statutaire zetel) in Schiedam, the
Netherlands and registered under number 24291478, O-I Europe Sàrl, a Swiss
Société à responsabilité limitée (limited liability corporation), O-I Canada
Corp., a Nova Scotia company, O-I Operations (NZ) Ltd., a limited liability
company incorporated under the laws of New Zealand, Glass International OISPV,
S.A.P.I. de C.V., S.O.F.O.M., E.N.R., a sociedad anónima promotora de inversión
de capital variable, sociedad financiera de objeto múltiple, entidad no
regulada, organized under the laws of Mexico (each of the foregoing a
“Borrower”), Owens-Illinois Group, Inc., a Delaware corporation (the “Company”),
Owens-Illinois General Inc., a Delaware corporation (“Borrowers’ Agent”), the
Lenders and Issuing Lenders from time to time party thereto, Deutsche Bank AG
New York Branch, as Administrative Agent (“Administrative Agent”) for the
Lenders and Deutsche Bank AG New York Branch, as Collateral Agent.

 

WHEREAS, pursuant to Section 12.1 of the Credit Agreement, the Borrowers,
Borrowers’ Agent, Company, the Administrative Agent and the Lenders party hereto
desire to amend the Credit Agreement as set forth below;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1.        Defined Terms; References. Unless otherwise specifically
defined herein, each term used herein which is defined in the Credit Agreement
has the meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after the Second Amendment Effective
Date (as defined below), refer to the Credit Agreement as amended hereby. This
Amendment is a Loan Document.

 

Section 2.          Amendment to Credit Agreement.

 

(a)                Amendments to Section 9.1 (Total Leverage Ratio):

 

i.Effective as of the Second Amendment Effective Date, Section 9.1 of the Credit
Agreement is hereby amended by deleting such section in its entirety and
inserting the following in lieu thereof:

 

9.1 Total Leverage Ratio: Each Loan Party will not permit the Total Leverage
Ratio as of the last day of any Fiscal Quarter (other than a Trigger Quarter and
the following three (3) succeeding Fiscal Quarters as provided below) to exceed
the ratio set forth below opposite the last day of such Fiscal Quarter.

 



 

 

 

Fiscal Quarter Ending     Ratio       June 30, 2019 through (and including)
March 31, 2021   5.00:1.00       June 30, 2021 and September 30, 2021  
4.75:1.00       December 31, 2021 and thereafter   4.50:1.00

 

Notwithstanding anything to the contrary contained herein, at Company’s election
(which shall be evidenced by delivery of a written notice by Borrowers’ Agent to
Administrative Agent), if (x) in any Fiscal Quarter ending December 31, 2021 and
thereafter, an Acquisition or series of related Acquisitions, or (y) in any Test
Period, any other Acquisitions, in each case of the foregoing clauses (x) and
(y), permitted by Section 8.3 with total consideration (including any
Indebtedness assumed in connection therewith), in excess of $250,000,000 for any
such individual Acquisition or series of related Acquisitions, or in the
aggregate for any other Acquisitions in a Test Period, is consummated by Company
or any of its Restricted Subsidiaries (the Fiscal Quarter in which any such
individual Acquisition or series of related Acquisitions is consummated, or the
Fiscal Quarter in which any other Acquisition occurs that results in the total
consideration for all Acquisitions in a Test Period exceeding $250,000,000, a
“Trigger Quarter”), each Loan Party will not permit the Total Leverage Ratio for
any Test Period to exceed 5.00:1.00 for such Fiscal Quarter and for the next
three (3) succeeding Fiscal Quarters; provided, further, that (a) following the
occurrence of a Trigger Quarter, no subsequent Trigger Quarter shall be deemed
to have occurred or to exist for any reason unless the Total Leverage Ratio is
less than or equal to 4.50:1.00 as of the end of any Fiscal Quarter following
the occurrence of such initial Trigger Quarter, and (b) Company may not make an
election pursuant to this paragraph unless at the time of such election the
Total Leverage Ratio is equal to or less than 4.50:1.00. For the avoidance of
doubt, in no event shall the Fiscal Quarters ending June 30, 2019, through (and
including) September 30, 2021 be Trigger Quarters or be deemed to be Trigger
Quarters for purposes of this Agreement (including, without limitation, for
purposes of Sections 8.3(xi) or 8.5(v)).

 

Section 3.        Representations and Warranties. Each Loan Party party hereto
hereby represents and warrants that, immediately prior to and immediately after
giving effect to this Amendment:

 

(a)       the execution, delivery and performance by it of this Amendment does
not (i) violate any provision of law applicable to it, the Organic Documents of
it, or any order, judgment or decree of any court or other agency of government
binding on it, (ii) conflict with, result in a material breach of or constitute
(with due notice or lapse of time or both) a material default under any
Contractual Obligation of it, (iii) result in or require the creation or
imposition of any Lien (other than Liens in favor of the Collateral Agent) upon
any of the properties or assets of it or (iv) require any approval of
stockholders or any approval or consent of any Person under any material
Contractual Obligation of it, other than those approvals and consents which have
been obtained; and

 



2

 

 

(b)       it has all requisite organizational power and authority to enter into
this Amendment and the execution, delivery and performance by it of this
Amendment has been duly authorized by all necessary organizational action by it.
 Each Loan Party party hereto has duly executed and delivered this Amendment,
and this Amendment and each other Loan Document to which it is a party
constitutes the legally valid and binding obligations of it, enforceable against
it in accordance with their respective terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability; and

 

(c)       each of the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents is true and correct in all material
respects on and as of the Second Amendment Effective Date (both immediately
before and after giving effect to this Amendment) (it being understood and
agreed that (x) any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such date); and

 

(d)       no Unmatured Event of Default and no Event of Default shall have
occurred and be continuing.

 

Section 4.         Effectiveness. This Amendment shall become effective on the
date (the “Second Amendment Effective Date”) when each of the following
conditions shall have been satisfied or waived:

 

(a)       the Administrative Agent shall have received from each Loan Party
party hereto, the Administrative Agent and the Lenders constituting the
Requisite Lenders either (i) a counterpart of this Amendment signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Amendment) that such party has signed a counterpart of this
Amendment;

 

(b)       each of the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents shall be true and correct in all
material respects on and as of the Second Amendment Effective Date (it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date and (y) any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such date);

 

(c)       at the time of the Second Amendment Effective Date and immediately
after giving effect to this Amendment, no Unmatured Event of Default or Event of
Default shall exist;

 

(d)       the Administrative Agent shall have received an Officer’s Certificate
of the Company, dated as of the Second Amendment Effective Date, certifying
compliance with the requirements set forth in preceding clauses (b) and (c) of
this Section 4;

 

(e)       the Administrative Agent shall have received (i) either (x) a copy of
the certificate or articles of incorporation or equivalent organizational
document, including all amendments thereto, of each Loan Party party hereto, and
in the case of Loan Parties organized in the United States of America, certified
as of a recent date by the Secretary of State of the state of its organization
or (y) confirmation from such Loan Party that there has been no change to such
organizational documents since last delivered to the Administrative Agent, (ii)
a certificate of a Secretary or Responsible Officer of each Loan Party (or any
director or officer of any Loan Party that is not organized under the laws of
any State of the United States of America or the District of Columbia) party
hereto dated the Second Amendment Effective Date and certifying (A) that (x)
attached thereto is a true and complete copy of the by-laws, operating agreement
or similar governing document of such Loan Party as in effect on the Second
Amendment Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below or (y) there has been no change or
amendment to such governing documents since last delivered to the Administrative
Agent, (B) that (x) attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors of such Loan Party authorizing the
execution, delivery and performance of this Second Amendment and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect or (y) there has been no change to such resolutions since last
delivered to the Administrative Agent in connection with the Credit Agreement or
First Amendment and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) to the extent not previously
delivered to the Administrative Agent in connection with the Credit Agreement,
as to the incumbency and specimen signature of each officer executing this
Second Amendment or any other document delivered in connection herewith on
behalf of such Loan Party; and (iii) to the extent not previously delivered to
the Administrative Agent in connection with the Credit Agreement, a certificate
of another officer as to the incumbency and specimen signature of the Secretary
or the Responsible Officer (or other director or officer, as applicable)
executing the certificate pursuant to clause (ii) above;

 



3

 

 

(f)       the Company shall have paid to the Administrative Agent, for the
ratable account of each Lender that has executed and delivered to the
Administrative Agent a signature page to this Amendment prior to 5:00 p.m. (New
York time) on December 18, 2019, a fee in an amount equal to 0.05% of each such
Lender’s outstanding Term Loans and/or Revolving Commitments immediately prior
to giving effect to this Amendment (the “Consent Fee”), which Consent Fee shall
be earned, due and payable by wire transfer in immediately available funds on
the Second Amendment Effective Date, and, once paid, shall be non-refundable;
and

 

(g)       all reasonably incurred and documented costs, fees, expenses
(including, without limitation, legal fees and expenses) and other compensation
payable to (i) the Administrative Agent pursuant to Section 12.4 of the Credit
Agreement and (ii) to Wells Fargo Securities, LLC, pursuant to that certain
Engagement Letter dated as of December 3, 2019 by and among Wells Fargo
Securities, LLC, the Company and Owens-Brockway, in each case, on or before the
Second Amendment Effective Date, to the extent invoiced at least three business
days prior to the Second Amendment Effective Date unless otherwise agreed, shall
have been paid to the extent earned.

 

Section 5.         Confirmation of Guarantees and Security Interests. By signing
this Second Amendment, the Loan Parties party hereto hereby confirm that the
obligations of the Loan Parties under the Credit Agreement as modified or
supplemented hereby and the other Loan Documents to which such Loan Parties are
party (i) are entitled to the benefits of the guarantees and the security
interests set forth or created in the Guarantee Agreements, the Collateral
Documents and the other Loan Documents, as applicable, (ii) constitute
“Obligations”, “U.S. Obligations”, “Foreign Obligations” and “Guarantied
Obligations” or other similar term for purposes of the Credit Agreement, the
Guarantee Agreements, the Collateral Documents and all other Loan Documents, as
applicable, (iii) notwithstanding the effectiveness of the terms hereof, the
Guarantee Agreements, the Collateral Documents and the other Loan Documents, as
applicable, are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects. Each Loan Party party hereto
ratifies and confirms that all Liens granted, conveyed, or assigned to the
Administrative Agent or the Collateral Agent by such Person pursuant to any Loan
Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations.

 



4

 

 

Section 6.         Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 7.         Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Amendment by
facsimile transmission or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Amendment.

 

Section 8.          Miscellaneous. This Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of any Lender or the Administrative Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

 

[SIGNATURE PAGES FOLLOW]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  OWENS-ILLINOIS GROUP, INC.       By: /s/ Anand Patel      Name: Anand Patel  
  Title: Treasurer       OWENS-BROCKWAY GLASS CONTAINER INC.       By: /s/ Anand
Patel     Name: Anand Patel     Title: Vice President and Treasurer       O-I
CANADA CORP.       By: /s/ Anand Patel     Name: Anand Patel     Title:
Treasurer       OI EUROPEAN GROUP B.V.       By: /s/ Anand Patel     Name: Scott
Gedris     Title: Attorney-in-Fact       OWENS-ILLINOIS GENERAL INC.   as
Borrowers’ Agent       By: /s/ Anand Patel     Name: Anand Patel     Title:
Treasurer

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  O-I EUROPE SÀRL       By: /s/ Volker Tiemann     Name: Volker Tiemann    
Title: General Counsel EU       By: /s/ Robert Gachot     Name: Robert Gachot  
  Title: CG Executive SWE

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  O-I OPERATIONS (AUSTRALIA) PTY LTD ACN 004 230 326       By: /s/ Timothy
Connors     Name: Timothy Connors     Title: Director       O-I OPERATIONS (NZ)
LTD.       By: /s/ Timothy Connors     Name: Timothy Connors     Title: Director

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  GLASS INTERNATIONAL OISPV,
S.A.P.I. de C.V., S.O.F.O.M., E.N.R.       By: /s/ Rafael Eduardo Freire Ponce  
  Name: Rafael Eduardo Freire Ponce     Title: Attorney-in-Fact

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 



 

AGENTS AND LENDERS:

 

  DEUTSCHE BANK AG NEW YORK BRANCH,   as Administrative Agent, Collateral Agent
          By: /s/ Yumi Okabe     Name:   Yumi Okabe     Title: Vice President  
        By: /s/ Maria Guinchard     Name:   Maria Guinchard

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  WELLS FARGO BANK, NA,   as Term Loan Lender and Revolving Lender           By:
/s/ Andrew Payne     Name:   Andrew Payne     Title: Managing Director

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  Farm Credit Services of America, PCA,   as Term Loan Lender           By: /s/
Dustin Oswald     Name:   Dustin Oswald     Title: Vice President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

 



 

 

  Farm Credit of New Mexico, FLCA,   as a Voting Participant       By: /s/ Mitch
Selking     Name:   Mitch Selking     Title: Director of Credit – Corporate
Agribusiness Lending

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 



  CATHAY BANK,   as USD Term Loan A Lender and USD Revolving Lender       By: 
/s/ Dean Kawai     Name:   Dean Kawai     Title: Senior Vice President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 



  FLUSHING BANK,   as Term Loan Lender           By: /s/ Suzanne Zahn    
Name:   Suzanne Zahn     Title: VP Sr. CRM

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 



  CRÉDIT INDUSTRIEL ÉT COMMERCIAL, NEW YORK BRANCH,   as Revolving Lender      
    By: /s/ Garry Weiss     Name:   Garry Weiss     Title: Managing Director    
      By: /s/ Clifford Abramsky     Name:   Clifford Abramsky     Title:
Managing Director

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  CRÉDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH,   as Term Loan Lender      
    By: /s/ Garry Weiss     Name:   Garry Weiss     Title: Managing Director    
      By: /s/ Clifford Abramsky     Name:   Clifford Abramsky     Title:
Managing Director

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  HSBC Bank USA, N.A.,   as Term Loan Lender, Revolving Lender           By: /s/
Peggy Yip     Name:   Peggy Yip     Title: Vice President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 





 

 

  TRI STATE CAPITAL BANK,   as Term Loan Lender and Revolving Lender          
By: /s/ Ellen Frank     Name:   Ellen Frank     Title: Senior Vice President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  BANK HAPOALIM B.M.,   as Term Loan Lender and Revolving Lender           By:
/s/ Helen H. Gateson     Name:   Helen H. Gateson     Title: Vice President    
      By: /s/ Charles McLaughlin     Name:   Charles McLaughlin     Title:
Senior Vice President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  COMPEER FINANCIAL, FLCA,   as a Voting President       By:  /s/ Betty Janelle
    Name:   Betty Janelle     Title: Director, Capital Markets

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 



  AgCountry Farm Credit Services, FLCA,   as a Voting Participant       By: /s/
Jamey Grafing     Name:   Jamey Grafing     Title: Sr. Vice President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  SIEMENS FINANCIAL SERVICES, INC.,   as Term Loan Lender           By: /s/
Jared R. Malise     Name:   Jared R. Malise     Title: Duly Authorized Signatory
          By: /s/ Brent Chase     Name:   Brent Chase     Title: Duly Authorized
Signatory

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 



  Citizens Bank, N.A.,   as Term Loan Lender and Revolving Lender       By: /s/
Jonathan Gleit     Name:   Jonathan Gleit     Title: Senior Vice President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

 



  Allied Irish Banks, plc,   as Term Loan Lender                   By: /s/
Roisin O’Connell     Name:   Roisin O’Connell     Title: Senior Vice President  
        By: /s/ Alan O’Neill     Name: Alan O’Neill     Title: Senior Vice
President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 







 

  CoBANK, ACB,   as Term Loan Lender and Revolving Lender                   By:
/s/ Marco Solis     Name:   Marco Solis     Title: Vice President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  American AgCredit, FLCA,   as a Voting President       By: /s/ Michael J.
Balock     Name:   Michael J. Balock     Title: Vice President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,   as Term Loan Lender and
Revolving Lender           By: /s/ Gordon Yip     Name:   Gordon Yip     Title:
Director           By: /s/ Francois Coussot     Name: Francois Coussot    
Title: Managing Director

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  U.S. Bank National Association,   as Term Loan Lender and Revolving Lender    
  By: /s/ Paul F. Johnson     Name:  Paul F. Johnson     Title: Vice President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  BNP PARIBAS,   as Term Loan and Revolving Lender           By: /s/ Andrew W.
Strait     Name:   Andrew W. Strait     Title: Managing Director           By:
/s/ Melissa Dyki     Name:   Melissa Dyki     Title: Director

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  FIRST COMMERCIAL BANK, LTD., NEW YORK BRANCH,   as Term Loan Lender and
Revolving Lender                   By: /s/ Terry Y. G. Ju     Name:   Terry Y.
G. Ju     Title: Senior Vice President & General Manager

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  Bank of America, N.A.,   as Term Loan Lender and Revolving Lender          
By: /s/ Jason Yakabu     Name:   Jason Yakabu     Title: Vice President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  TD Bank, N.A.,   as Term Loan Lender and Revolving Lender       By: /s/ Uk-Sun
Kim     Name:  Uk-Sun Kim     Title: Senior Vice President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  UNICREDIT BANK AG, NEW YORK BRANCH,   as Term Loan Lender           By: /s/
Arianna Raineri     Name:   Arianna Raineri     Title: Associate Director      
    By: /s/ Thomas Petz     Name:   Thomas Petz     Title: Director

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  JPMORGAN CHASE BANK N.A.,   as Term Loan Lender and Revolving Lender       By:
/s/ Christopher A. Salek     Name:   Christopher A. Salek     Title: Vice
President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  JPMORGAN CHASE BANK, NA, NEW ZEALAND BRANCH,   as Term Loan Lender       By: 
/s/ Warren Davis     Name:   Warren Davis     Title: Managing Director

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  The Huntington National Bank,   as Term Loan Lender           By: /s/ Ryan
Benefiel     Name:   Ryan Benefiel     Title: Assistant Vice President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  GOLDMAN SACHS BANK USA,   as Term Loan Lender and Revolving Lender          
By: /s/ Jamie Minieri     Name:   Jamie Minieri     Title: Authorized Signatory

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  GOLDMAN SACHS LENDING PARTNERS LLC,   as Term Loan Lender and Revolving Lender
          By: /s/ Jamie Minieri     Name:   Jamie Minieri     Title: Authorized
Signatory

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  Fifth Third Bank, National Association (formerly Fifth Third Bank),   as Term
Loan Lender and Revolving Lender       By:  /s/ Mike Gifford     Name:   Mike
Gifford     Title: Director, Corporate Banking

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  The Bank of Nova Scotia,   as Term Loan Lender, Revolving Lender       By: /s/
David Mahmood     Name:  David Mahmood     Title: Managing Director

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  The Bank of East Asia, Limited, New York Branch,   as Term Loan Lender and
Revolving Lender                   By: /s/ James Hua     Name:   James Hua    
Title: SVP           By: /s/ Kitty Sin     Name: Kitty Sin     Title: SVP

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  WESTPAC BANKING CORPORATION,   as Term Loan Lender and Revolving Lender      
    By: /s/ Stuart Brown     Name:   Stuart Brown     Title: Tier Two Attorney

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  BARCLAYS BANK PLC,   as Revolving Lender           By: /s/ Sean Duggan    
Name:   Sean Duggan     Title: Vice President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH,   as Term Loan Lender and Revolving Lender  
                By: /s/ Yumi Okabe     Name:   Yumi Okabe     Title: Vice
President           By: /s/ Maria Guinchard     Name: Maria Guinchard

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  COÖPERATIVE RABOBANK U.A., NEW YORK BRANCH,   as Term Loan Lender and
Revolving Lender       By:  /s/ Shane Koonce     Name:   Shane Koonce     Title:
Executive Director       By: /s/ William Binder     Name:   William Binder    
Title: Executive Director

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  FARM CREDIT BANK OF TEXAS,   as a Voting President       By: /s/ Eric Estey  
  Name:   Eric Estey     Title: Vice President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  GreenStone Farm Credit Services, FLCA,   as a Voting President       By: /s/
Shane Prichard     Name:   Shane Prichard     Title: VP of Capital Markets

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  AgChoice Farm Credit, ACA, on behalf of itself and its wholly-owned
Subsidiaries, AgChoice Farm Credit, FLCA, and AgChoice Farm Credit, PCA,   as a
Voting President           By: /s/ William Frailey     Name:   William Frailey  
  Title: Assistant Vice President

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH   as Term Loan
Lender and Revolving Lender                   By: /s/ Brian Foley     Name:  
Brian Foley     Title: Director           By: /s/ Gang Duan     Name: Gang Duan
    Title: Executive Director



 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

 

  Intesa Sanpaolo S.p.A. – New York Branch,   as Revolving Lender           By:
/s/ Alessandro Toigo     Name:   Alessandro Toigo     Title: Head of Corporate
Desk           By: /s/ William Denton     Name:   William Denton     Title:
Global Relationship Manager

 

[SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 



 

 

